Citation Nr: 1618900	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 60 percent disabling.  

2.  Entitlement to a separate evaluation for right lower extremity radiculopathy associated with service-connected lumbar spine disability.

3.  Entitlement to a separate evaluation for left lower extremity radiculopathy associated with service-connected lumbar spine disability.  

4.  Entitlement to an increased initial evaluation for major depressive disorder, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased initial evaluation for degenerative changes of the cervical spine, currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable evaluation for residuals of a bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1979 to April 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was assigned a temporary 100 percent evaluation for surgery on his lumbar spine requiring convalescence from February 11, 2008, to April 1, 2008, and from September 13, 2012, to November 1, 2012.  For the rest of the appeal period, the Veteran has been in receipt of a 60 percent disability for his lumbar spine disability.  Because the Veteran received the maximum schedular ratings during the periods of convalescence following surgeries for his service-connected disability, there is no issue in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus the relevant appeal period is April 1, 2008 through September 13, 2012, and on and after November 1, 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains records obtained from the Social Security Administration (SSA).  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to an initial disability rating in excess of 30 percent for major depressive disorder and entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, service-connected degenerative joint disease of the lumbar spine (lumbar spine disability) has not been manifested by unfavorable ankylosis of the entire spine, even when considering additional functional loss.

2.  Resolving all doubt in favor of the Veteran, right lower extremity radiculopathy is a separate neurological manifestation of the service-connected lumbar disability.

3.  Resolving all doubt in favor of the Veteran, left lower extremity radiculopathy is a separate neurological manifestation of the service-connected lumbar disability.  

4.  The Veteran's cervical spine degenerative joint disease (cervical spine disability) was not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding with attendant abnormal gait, or abnormal spinal contour, or by intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any 12 month period.  

5.  The Veteran's residuals of a bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia manifest as testicular pain and do not result in voiding or renal dysfunction.  

6.  From February 11, 2008, to April 1, 2008, the Veteran meets the schedular criteria for special monthly compensation at the housebound rate.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 60 percent for the lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5242-5243 (2015).

2.  A separate rating for neurologic abnormalities manifested by right lower extremity radiculopathy associated with a service-connected lumbar spine disability is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.71a, 4.115a, Diagnostic Code 8520 (2015).

3.  A separate rating for neurologic abnormalities manifested by left lower extremity radiculopathy associated with a service-connected lumbar spine disability is granted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.71a, 4.115a, Diagnostic Code 8520 (2015).

4.  The criteria for entitlement to an initial evaluation in excess of 10 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10. 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5242-5243 (2015).

5.  The criteria for a compensable disability rating for residuals of a bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115a, Diagnostic Code 7529 (2015).

6.  The criteria for special monthly compensation at the housebound rate have been met from February 11, 2008, to April 1, 2008.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify a veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in March 2008, prior to the initial decision on the claim in December 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notices were met in this case. The letters notified the Veteran that he should provide, or ask VA to obtain, medical or lay evidence demonstrating the nature and symptoms, severity and duration, and impact of his condition on employment and daily life.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The letters provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Additionally, the notice letters informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been satisfied in this appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  VA has also received numerous records from the SSA.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in April 2008, September 2008, December 2013, and May 2015 with the claims decided herein.  The Board finds that the VA examinations in this case are collectively adequate, as they are predicated on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected conditions since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

Degenerative Disc Disease of the Lumbar Spine with Associated Radiculopathy

The Veteran seeks a higher evaluation for service-connected degenerative disc disease of the lumbar spine, rated as 60 percent disabling.  This disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This is the maximum evaluation under this code.  See 38 C.F.R. § 4.71a, DC 5243.

Also relevant to the Veteran's lumbar spine disability are Diagnostic Codes 5235 through 5242, which are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula a 100 percent rating, the maximum available, is assigned for unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

The Board notes the 100 percent disability rating for unfavorable ankylosis of the entire spine under the General Rating Formula for Diseases and Injuries of the Spine is the only available rating that is higher than the 60 percent presently assigned for the Veteran's lumbar spine disability.  After a thorough review of the evidence of record, the Board finds that the criteria for an evaluation in excess of 60 percent have not been met at any time during the appeal period.  The evidence does not demonstrate that the Veteran has unfavorable ankylosis of the entire spine or any of the above-described symptoms indicative of unfavorable ankylosis to warrant the next higher 100 percent rating.  Specifically, no ankylosis has been noted in VA treatment records, private treatment records, and VA examinations conducted for the lumbar spine in April 2008, December 2013, and May 2015.  All submitted private treatment records are silent for any signs of ankylosis, and records obtained from SSA are negative as well.  Each VA examination showed some amount of flexion and extension; accordingly, there can be no ankyloses.  This is true even considering additional functional loss.  The 2013 and 2015 VA examiners noted there was no additional limitation of motion or functional loss upon repetitive use.  Other than the rating available for unfavorable ankylosis of the entire spine, there is no evaluation available that is higher than the 60 percent presently assigned.  Accordingly, a higher disability rating is not warranted for the Veteran's lumbar spine for the entire appeal period.

Next, the Board has considered whether separate evaluations are necessary for any objective neurologic abnormalities that are associated with the Veteran's lumbar spine disability.  After a thorough review of the record, the Board finds that separate evaluations for radiculopathy of the lower extremities are warranted.  

Note (1) to the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

VA afforded the Veteran an examination for his low back in April 2008.  The Veteran had recently undergone back surgery in February 2008.  The Veteran reported that prior to the surgery, he had weakness in both legs, left more than right, and shooting pain down into the legs, left more than right.  He indicated the surgery helped the pain in the left leg, but after surgery, he began having numbness in the left leg below the knee down into the foot medially.  The Veteran had back pain prior to and after his February 2008 surgery.  The Veteran also reported bladder urgency.  During the daytime, he would go four times, and during the night, he would wake up to void two to three times.  The Veteran reported his urgency caused an accident on occasion.  The Veteran denied any bowel complaints.  The Veteran reported that he worked at FEMA with limited duty.  He indicated he was unable to "get in the field area to do the inspections," and he reported not being able to do the physical activity for the job.  On examination, there was no muscle atrophy.  Power was slightly decreased in both lower extremities.  Knee jerk bilaterally and ankle jerk on the right was normal.  The left side was absent.  On sensory examination, there was decreased pinprick in both legs below the knees and more medially.  A review of x-rays of the lumbar spine showed degenerative disc and facet changes and no significant interval change since the most recent study from 2006.  The examiner reached an impression of low back pain with lumbar radiculopathy.  After the Veteran's February 2008 surgery, the examiner noted, he had no radicular symptoms shooting down from the back into the legs, but there was persistent numbness in the left leg down into the foot medially.  The examiner found that the Veteran could perform activities of daily living and that he could drive.  Concluding, the examiner found that the Veteran's low back disability would not prevent a sedentary or light duty job. 

Also of record are private treatment records beginning in October 2008 that document treatment of the Veteran's lumbar spine.  The Veteran presented with complaints of a history of lumbar and cervical spine pain.  The attending physician noted the February 2008 back surgery, which "had the benefit of improving [the Veteran's] radicular symptoms to a certain degree."  The Veteran underwent an October 2008 lumbar discogram which showed multilevel disc discogenic pain and disc derangements.  The Veteran's back and leg pain had failed to respond to conservative modalities, and the Veteran was waiting to undergo a trial of intraspinal neurostimulation.  In a subsequent July 2009 private treatment note, the Veteran was noted as still waiting for approval for a trial of intraspinal neurostimulation.  The Veteran received an intraspinal neurostimulator system implant in September 2009, which was eventually replaced with a permanent implant in October 2009 and January 2010.  

In a subsequent October 2009 statement, the Veteran indicated that his lower extremity symptoms did not lessen after his February 2008 surgery.

In an October 2009 private treatment functional capacity evaluation, the examining provider diagnosed post-laminectomy of the lumbar spine with lumbar radiculopathy.  The pain in the back would radiate to the groin and buttock, as well as to the left leg.  The Veteran's orthopedic symptoms resulted in significant functional limitations.  

The Veteran underwent a series of branch blocks to help with lumbar spine pain from December 2009 through 2011.  In August 2012, the radiographic images were taken of the Veteran's lumbar spine.  The radiographs showed left parasagittal disc herniation at L4-L5 with a dictation of the left L4 root and displacement of the left L5 root.  There was also a broad based herniation at L3-L4 associated with mild to moderate spinal stenosis.  

On September 13, 2012, the Veteran underwent lumbar decompression and fusion, warranting a 100 percent evaluation until November 1, 2012.  

The Veteran's pain rehabilitation records document him undergoing a lumbar sensory nerve root block in June 2013.  He again underwent left selected nerve root block and sympathetic blocks in the lumbar spine in October 2013.  These two procedures reportedly resulted in minimal improvement in left lower extremity dysesthesias.  Private treatment records from the Veteran' pain rehabilitation provider from as late as May 2014 show the Veteran's complaints of left lower extremity dysesthesias and chronic low back pain.  The Veteran's pain rehabilitation private treatment records record a history of bilateral lower extremity pain in relation to his low back pain.  

A September 2013 private treatment record assessed neuropathy in the Veteran's lower extremities.  The Veteran described the neuropathy as severe piercing, burning sensation, needles and pins, numbness, tingling, burning and weakness in the right and left lower extremities.  Specifically, the Veteran described the symptoms as occurring in his left and right legs and feet.  The attending physician noted the Veteran had experienced weakness and numbness in his legs for years, the left leg greater than the right.  At that time, the Veteran had numbness in his toes which would radiate to the knee intermittently.  A nerve conduction study showed axonal neuropathy low amplitude throughout the bilateral lower extremities.  

The Veteran underwent another VA examination in December 2013.  At that time, the examiner found no signs of radiculopathy, and found that neither right nor left lower extremity was affected by the lumbar spine disability.  The examiner further determined there were no other neurologic abnormalities associated with the lumbar spine disability.  In contrast, VA afforded the Veteran a peripheral nerves examination in May 2015.  The examiner conducted muscle strength, reflex, and sensory testing.  At that time, the diagnosis was mild incomplete paralysis of the sciatic nerve in the left and right lower extremities.  Specifically, the examiner found lumbar radiculopathy of the bilateral lower extremities.

Notwithstanding the negative findings of the December 2013 examination, the Board finds that the evidence demonstrates bilateral radiculopathy in the lower extremities that is associated with the Veteran's service-connected lumbar spine disability.  The Board accords the May 2015 VA examination significant weight with regard to the diagnosis of bilateral lower extremity radiculopathy.  This conclusion is also supported by an April 2008 VA examination that diagnosed lumbar radiculopathy and the October 2009 private examination that also diagnosed radiculopathy.  Furthermore, this is consistent with the Veteran's complaints throughout the appeal period.  The evidence of record, therefore, supports a finding that the Veteran has neurological abnormalities manifested by left and right lower extremity radiculopathy related to the lumbar spine disability.  As neurological manifestations of a spine disorder are to be rated separately, the Board finds that the Veteran is entitled to separate evaluations for his bilateral lower extremity radiculopathy.  38 C.F.R. § 4.71, General Rating Formula, Note (1).

The Board has also considered the Veteran's subjective complaints of bladder urgency at the 2008 VA examination.  But he did not report such issues at the 2013 or 2015 examinations.  Furthermore, the 2015 VA examiner expressly determined there was no such manifestation of the lumbar spine disability.  The Board finds that this express finding of the examiner outweighs the Veteran's statements.  The VA examination reports are more probative as they are based upon medical expertise and a review of the relevant medical literature.  

In summary, the most probative evidence of record is against a finding that there is a urinary manifestation of the lumbar spine disability.  There is no doubt to be resolved in this matter.  For the Veteran's low back disability, the Board finds that an evaluation in excess of 60 percent is not warranted.  Separate evaluations are warranted for radiculopathy of the bilateral lower extremities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cervical Spine

The Veteran's service-connected degenerative arthritis of the neck is rated at 10 percent, also under 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent evaluation contemplates forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is for assignment for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for favorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine. 

VA afforded the Veteran an examination for his cervical spine in September 2008.  At that time, the Veteran reported having chronic dull aching pain in his neck that would radiate to both shoulders as pain and numbness.  His neck pain would flare up as a sharp, achy, seven out of ten pain, occurring one time per week and lasting for two hours.  The pain would be caused by hyperextension of the neck, sleeping in certain positions, and driving for longer than one hour.  

The Veteran noted that his neck pain would radiate from his neck to his shoulders.  His shoulder symptoms would only persist during the Veteran's neck flare-ups, which, as noted earlier, occurred once per week in two hour intervals.  The Veteran also described having numbness and tingling that would begin in his neck and radiate down both shoulders to the hands.  The left arm and hand had worse symptoms than the right.  These symptoms would occur once per month, and the intensity of these symptoms was "always at a 7."  The Veteran denied any flare-ups or decreased intensity of the tingling and numbness.  Each episode would last from 30 to 60 minutes.  The symptoms would be caused by hyperextension of the neck, sleeping in certain positions, and driving for longer than one hour.  

On physical examination, the examiner found tenderness to the cervical vertebrae at the C6-T1 area.  There was no redness, increased skin temperature, or swelling.  After repetitive motion, the Veteran had forward flexion from zero to 40 degrees, extension from zero to 40 degrees, lateral flexion from zero to 40 degrees bilaterally, with pain at the extreme ends of motion, and lateral rotation from zero to 80 degrees with pain at the extreme ends of motion.  The examiner diagnosed degenerative changes of the cervical spine.  The examiner noted that the Veteran had pain on motion and that it was "certainly" conceivable that the pain would limit function during a flare-up or with increased usage.  The examiner noted that was not feasible, however, to determine the additional limitation of motion without resorting to mere speculation.  

The Veteran subsequently underwent an MRI of his cervical spine in January 2009.  The MRI revealed multilevel degenerative disc disease with disc osteophyte complex bulge as described by levels.  There was developmentally small central canal with varying degrees of spinal canal stenosis.  Multilevel neural stenosis was noted.  There was also soft tissue disc extrusion in a left central-subarticular position at the C7-T1 level.  The extrusion abutted the anterolateral left aspect of the spinal cord but did not cause signal changes within the spinal cord.  

Private treatment records from 2008 through January 2014 document pain rehabilitation.  The Veteran initially presented with complaints of a history of lumbar and cervical spine pain.  The attending physician in a March 2009 visit noted the Veteran's cervical pain had become more problematic over the previous four to five weeks, citing to the January 2009 MRI of the cervical spine.  The diagnosis was cervical intravertebral disc disruption and cervical radiculopathy.  The Veteran again presented in July 2009 at the same private clinic, this time for a cervical epidural steroid injection.  An examination revealed a positive spring at C5, 6, and 7 with significant bilateral paraspinal muscle spasticity, scattered myofascial trigger points, and tender facets, right greater than left.  There was limited range of motion with cervical extension and rotation bilaterally.  There was tenderness to palpation over the right greater occipital nerve.  Upper extremity sensory and motor function was intact.  Left upper extremity dural tension signs were positive.  The Veteran received an epidural steroid injection in his cervical spine again in September 2009.  Symptoms at that time were the same.  

The Veteran's private treatment clinic for his pain treatment provided an assessment in October 2009.  The examining provider noted that the Veteran had multiple levels of disc derangement.  A contemporaneous cervical discogram revealed degenerative disc disease at C4-5 and C5-6, and severely provocative and abnormal discs at C6-7 and C7-T1.  The Veteran received additional epidural steroid injections and subsequent branch blocks to help with cervical spine pain from December 2009 through May 2014.  Subsequent private treatment records document treatment of the Veteran's cervical spine disability.  They are significant for showing diagnoses of intervertebral disc disruption of the cervical spine and pain in the neck.  Also of record is an April 2014 report of a CT scan of the Veteran's cervical spine.  The images showed degenerative changes at multiple levels of the cervical spine with varying degrees of bilateral foraminal stenosis.  The Veteran received yet another epidural steroid injection in his cervical spine.  

VA afforded the Veteran a neck examination in December 2013.  At that time, the Veteran described having flare-ups that would occur one to two times per week.  On range of motion testing, flexion ended at 45 degrees or greater with no pain, extension ended at 45 degrees or greater with no pain, bilateral lateral flexion ended at 45 degrees or greater with no pain, right lateral rotation ended at 75 degrees with no pain, and left lateral rotation ended at 70 degrees with no pain.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion after.  The examiner found that the Veteran had no functional loss or impairment of the cervical spine.  The examiner also denied any localized tenderness or pain, muscle spasms, or guarding.  

The examiner performed muscle strength, sensory, and reflex tests.  All tests were normal.  The Veteran denied any radicular pain as well as any other signs or symptoms due to radiculopathy.  The Veteran had no ankylosis of the spine, and the examiner found that the Veteran did not have any other neurologic abnormalities related to his cervical spine disability.  The examiner found no intervertebral disc syndrome in the cervical spine.  

VA next afforded the Veteran an examination in May 2015.  The examiner affirmed the diagnosis of degenerative arthritis of the cervical spine.  During the clinical interview, the Veteran described symptoms of pain, but denied having flare-ups or functional impairment of the cervical spine.  Range of motion testing revealed flexion that ended at 35 degrees, extension that ended at 45 degrees, bilateral lateral flexion that ended at 45 degrees, right lateral rotation that ended at 60 degrees, and left lateral rotation that ended at 50 degrees.  The examiner found that the Veteran' range of motion did not contribute to functional loss.  The examiner found pain on motion tests, but found that the pain did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The Veteran was examined after repetitive use over time, and the examiner found that the Veteran's functional ability was not significantly limited by pain, weakness, fatigability, or incoordination.  The examiner also denied all localized tenderness, guarding, or muscle spasms of the cervical spine.  

VA has also obtained medical records from SSA.  However, these records are based on VA treatment records or private treatment records already submitted to VA.  Other records contained in the SSA records are from before the appeal period presently before the Board.  

After a thorough review of the record, the Board finds that an increased evaluation is not warranted for the Veteran's cervical spine disability.  The May 2015 VA examination showed forward flexion to 35 degrees, no additional limitation of motion upon repetitive use, and no loss of function on initial or repetitive use testing due to such limiting factors as pain, weakness, fatigability, or incoordination.  This examination reveals the worst symptoms regarding the cervical spine during the appeal period.  At its worst level during the appeal period, the Veteran's cervical spine disability cannot be said to result in flexion in excess of 30 degrees, even when considering additional functional loss.  See Deluca, 8 Vet. App. 202 (1995).  The examinations of record also show combined range of motion of the cervical spine well in excess of 170 degrees.  In addition, at the September 2008, December 2013, and May 2015 examinations, no finding was made with regard to guarding or spasms in the cervical spine.  Moreover, there was no suggestion of ankylosis of the neck or incapacitating episodes.  Thus, the Board finds that the preponderance of the evidence is against an increased evaluation for the Veteran's cervical spine disability.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to separate neurological findings, the Veteran is already in receipt of separate neurological ratings for radiculopathy of the bilateral upper extremities.  He has not appealed the effective dates or evaluations assigned to these ratings.  As such, separate ratings for neurological manifestations of the upper extremities as associated with the Veteran's cervical spine disability will not be discussed herein.  

Residuals of a Bilateral Scrotal Orchidopexy due to Testicular Torsion, with Residual Orchidalgia

The Veteran is currently assigned a noncompensable evaluation for residuals of a bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7529 for benign neoplasms of the genitourinary system.  Diagnostic Code 7529 indicates that benign neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a.  For urine leakage, a 20 percent evaluation is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent material which must be changed less than 2 times per day.  A 40 percent rating is assigned where the wearing of absorbent materials must be changed 2 to 4 times per day.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

For urinary frequency, a 10 percent rating is assigned for daytime voiding intervals between 2 and 3 hours, or awakening to void two times per night.  A 20 percent rating is assigned for daytime voiding intervals between 1 and 2 hours, or; awakening to void 3 to 4 times per night.  A maximum 40 percent evaluation is assigned for daytime voiding intervals less than one hour, or awakening to void 5 or more times per night.

For obstructed voiding, a zero percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year. A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months. A 30 percent rating requires urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a (2015).

Renal dysfunction will be rated as 30 percent disabling with albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under Diagnostic Code 7101; with constant albuminuria with some edema, or with definite decrease in kidney function, or with hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80 mg%, or creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted. 38 C.F.R. § 4.115a.

VA afforded the Veteran an examination for this claim in September 2008.  At that time, the Veteran reported that he had testicular torsion in 1982, which was treated with surgery.  The Veteran denied any repeat surgery.  He reported bilateral scrotal pain that was described as "achy throbbing" that would flare to a higher pain level, and occur two times per week, last for 30 minutes.  The pain was brought on by strenuous activity such as stretching or constipation.  The Veteran also indicated his right testicle would sometimes withdraw into the inguinal ring, causing pain.  On examination, the scrotal testes were descended without mass or tenderness.  The epididymis was normal.  There was a nontender surgical scar that was barely visible and caused no functional limitation or adhesion to underlying skin.  The Veteran had no inguinal hernia.  The examiner noted that these symptoms had not been documented.  The examiner concluded that the examination was unremarkable for symptoms.  

VA treatment records from April 2009 document the Veteran complaining of testicular discomfort.  In April 2009, the Veteran was assured that he had no intrascrotal abnormalities, and he was informed that orchalgia was not an uncommon diagnosis, the term basically meaning testicular discomfort without any apparent cause.  At that time, the Veteran denied any voiding dysfunction.  A scrotal ultrasound demonstrated normal testes and epididymi.  Contemporary urinalysis, BUN, creatinine, and electrolytes laboratory tests were normal.  

The Veteran again underwent a VA examination for this claim in December 2013.  The examiner diagnosed status post bilateral scrotal orchiopexy.  During the clinical interview, the Veteran denied any reoccurrences of testicular torsion.  The Veteran indicated his primary complaint since April 2009 had been testicular discomfort.  The examiner found no voiding dysfunction, recurrent symptomatic urinary tract or kidney infections, retrograde ejaculation, or male reproductive organ infections.  On examination, the penis, testes, and epididymis were normal.  The prostate was not examined, as it was not relevant to the Veteran's claim.  

In response to a June 2014 supplemental statement of the case, the Veteran submitted a May 2014 medical opinion from Dr. CNB regarding this claim.  The doctor concluded it was "at least the 90% level of probability that [the Veteran's] current testicle pain problems are due to his service time surgery."  

The Board finds that the Veteran's genitourinary symptoms have not resulted in renal dysfunction.  Thus, the rating criteria for renal dysfunction will not be discussed.  A thorough review of the record shows that the primary symptom noted on objective examination throughout the appeal period has been testicular pain.  The Veteran has indicated he has a voiding dysfunction, complaining during his September 2008 examination that he has urinary frequency.  However, the Veteran's complaints of urinary urgency or frequency are not borne out by the record.  Specifically, no voiding dysfunction was found on examination in September 2008 or December 2013 VA examinations.  There was also no voiding dysfunction found in the April 2009 VA urology consultation assessment.  Indeed, at that time, the Veteran denied any voiding dysfunction.  In addition, no mention of voiding dysfunction was made in the May 2014 private medical opinion by Dr. CNB.  In the absence of urinary leakage, frequency, or obstructed voiding, a compensable disability rating for voiding dysfunction is not warranted.  

Essentially, the Board finds no basis for the assignment of a compensable disability rating for the Veteran's bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar, cervical, and genitourinary disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints for his cervical and lumbar spine disabilities, including pain, discomfort, and joint mobility factors are contemplated in the rating criteria that expressly consider functional loss, including pain, limitation of motion, weakness, incoordination, and other functional factors.  The Board does note that the Veteran's complaint of testicular pain is not contemplated by the rating criteria.  Nevertheless, the evidence does not show that there is marked interference with employment or frequent periods of hospitalization due to testicular pain.  Thus, since the rating criteria fully describe the symptomatology due to the Veteran's lumbar and cervical spine disabilities, and since the Veteran's residuals of bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia does not result in marked interference with employment or frequent hospitalizations, the Board concludes that referral for extraschedular consideration is not warranted in the instant case. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

III. SMC 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or is permanently housebound.  The Veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

The Board is aware that the Veteran received of SMC at the housebound rate from September 13, 2012, to November 1, 2012, for the Veteran's period of convalescence status post lumbar spine surgery.  The Veteran also received a total disability rating for a period of convalescence status post lumbar spine surgery from February 11, 2008, to April 1, 2008.  For that period, the Board finds that the Veteran is entitled to SMC at the housebound rate.  The Veteran received a total disability rating for his lumbar spine disability from February 11, 2008, to April 1, 2008.  For that time period, the Veteran was also in receipt of a 50 percent disability rating for obstructive sleep apnea, and 10 percent disability ratings for bilateral plantar fasciitis.  For these disabilities alone, the combined rating was 60 percent.  38 C.F.R. § 4.25(a) (2015).  Thus, the Veteran meets the criteria for SMC at the housebound rate from February 11, 2008, to April 1, 2008. 



ORDER

Entitlement to a disability rating in excess of 60 percent for a lumbar spine disability is denied.  

A separate 10 percent evaluation for radiculopathy of the left lower extremity is granted, subject to the law and regulations governing the award of monetary benefits.

A separate 10 percent evaluation for radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a cervical spine disability is denied.  

A compensable rating for residuals of a bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia, is denied.

Entitlement to special monthly compensation at the housebound rate is granted from February 11, 2008 to April 1, 2008.


REMAND

Remand is necessary for the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.  The Veteran has received various psychiatric diagnoses over the course of the claim and appeal period.  For instance, a March 2009 private mental health assessment documents diagnoses of pain disorder, major depressive disorder, anxiety disorder, not otherwise specified, dysthymic disorder, and a personality disorder, not otherwise specified, with schizoid and avoidance traits.  The attending physician assigned a GAF score of 43.  VA treatment records also show diagnoses of a mood disorder and pain disorder in March 2009.  

Conversely, the Veteran received a diagnosis of major depressive disorder in his September 2008 and December 2013 VA examinations.  In the September 2008 examination, the Veteran was diagnosed with major depressive disorder, and the examiner assigned a GAF score of 60.  In December 2013, the examiner found that the Veteran's major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The December 2013 examiner specifically denied the presence of any other diagnoses.  

The Board notes that the Veteran has received numerous other psychiatric diagnoses over the course of the appeal period, and the private treatment provider who rendered the diagnoses found the Veteran's mental health resulted in more severe disability than the VA examiners.  The Board finds that it is unclear whether it is possible to distinguish the symptoms associated with nonservice-connected psychiatric diagnoses from those symptoms associated with service-connected major depressive disorder.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board finds that a VA examination is needed for clarification.

Remand is required for TDIU as it is inextricably intertwined with the increased rating claim and to obtain a social and industrial survey.  The Board notes that the schedular criteria for a TDIU have been met for the entire appeal period in the instant case.  Service connection is in effect for the following disabilities: degenerative disc disease of the lumbar spine, rated as 60 percent disabling; obstructive sleep apnea, rated as 50 percent disabling; major depressive disorder, rated as 30 percent disabling; chronic sinusitis, rated 30 percent disabling; bilateral plantar fasciitis, rated 10 percent disabling; a bilateral shoulder disability, rated 10 percent bilaterally; a cervical spine disability, rated 10 percent disabling; a bilateral knee disability, rated 10 percent disabling; bilateral radiculopathy of the upper extremities, rated 10 percent disabling; bilateral radiculopathy of the lower extremities, with ratings yet to be assigned; residuals of bilateral scrotal orchidopexy due to testicular torsion, with residual orchidalgia, rated as noncompensable; and unspecified acute otitis media, rated as noncompensable.  For the time period on appeal, the Veteran's combined disability evaluation is 100 percent from February 11, 2008, to April 1, 2008, 90 percent, from April 1, 2008, to September 13, 2011, and 100 percent from September 13, 2011, to the present period on appeal.  See 38 C.F.R. § 4.25 (2015).

The Board notes that the Veteran had less than a total disability rating from April 1, 2008, to September 13, 2011.  As such, the Veteran's appeal for a TDIU is relevant to this period.  However, contrary to the RO's determination for the rest of the appeal period, the award of a 100 percent rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board requires clarification if the Veteran was unemployable due to any one disability for the relevant time period.  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). Bradley, at 293-94.  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent combined schedular rating also has been granted. Bradley, at 293-94.  Indeed, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94.  Therefore, the Veteran's claim of entitlement to TDIU based on another disorder for this part of the appeal period remains active.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Obtain the Veteran's service treatment records.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected major depressive disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must attempt to distinguish symptoms due to major depressive disorder and the other mental diagnoses of record.  The Veteran has also received diagnoses of pain disorder, anxiety disorder, not otherwise specified, dysthymic disorder, and a personality disorder, not otherwise specified, with schizoid and avoidance traits.  If the symptoms cannot be differentiated, the examiner should indicate as such in the report and explain why.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim. The claims file should be made available to the examiner and all appropriate tests should be performed.  First, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation from April 2008 to September 2011.  Second, the examiner must expressly opine whether the Veteran's service-connected lumbar spine disability with associated lumbar radiculopathy renders him unable to secure or follow a substantially gainful occupation from April 2008 to September 2011.  Third, the examiner must expressly opine whether the Veteran's service-connected psychiatric disorder renders him unable to secure or follow a substantially gainful occupation from April 2008 to September 2011.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


